Case 1:19-cr-02032-SMJ             ECF No. 186-1      filed 08/27/20 PageID.1224 Page 1 of 12
                                                         U.S. Department of Justice

                                                         Office of the Deputy Attorney General




The Deputy Allorney General                              Washington, D.C. 20530


                                                          January 6, 2017


MEMORANDUM FOR HEADS OF DEPARTMENT LAW ENFORCEMENT COMPONENTS
               ALL DEPARTMENT PROSECUTORS

FROM:                         Sally Q. Yates ~
                              Deputy Attorney General

SUBJECT:                      Eyewitness Identification: Procedures for Conducting Photo Arrays

       Eyewitness identifications play an important role in our criminal justice system, both by
helping officers and agents identify suspects during an investigation and by helping juries
determine guilt at trial. It is therefore crucial that the procedures law enforcement officers follow
in conducting those identifications ensure the accuracy and reliability of evidence elicited from
eyewitnesses.

        There are several ways for law enforcement officers to test whether an eyewitness can
identify a perpetrator, and the appropriate method for administering such a test varies depending
on the circumstances. When the perpetrator is a stranger to the witness, the most common
method involves the use of a "photo array," whereby a law enforcement officer displays a
photograph of the suspect along with images of similar looking individuals for comparison. 1 This
type of identification procedure has become particularly popular in recent years, in part because it
can be assembled quickly and does not require the physical presence of the suspect or other
individuals for a live line-up.

        The Department of Justice last addressed procedures for photo arrays in its 1999
publication, Eyewitness Evidence: A Guide for Law Enforcement. Research and practice have
both evolved significantly since then. For example, a growing body ofresearch has highlighted
the importance of documenting a witness's self-reported confidence at the moment of the initial
identification, in part because such confidence is often a more reliable predictor of eyewitness
accuracy than a witness ' s confidence at the time of trial. Similarly, there has been an evolution in
views on whether the " sequential" administration of a photo array (presenting the witness one
photo at a time) results in more accurate identifications than a "simultaneous" administration
(presenting all of the photos at once). At the end of this memorandum is a summary of these and
other recent developments in the field of eyewitness identification.


         1
          A " photo array" is distinct from other law enforcement techniques involving photographs used to
obtain investigative leads, such as " mug books" and single confirmatory photographs, which are outside
the scope of this memorandum.




                                                                                    Exhibit A - Page 1
Case 1:19-cr-02032-SMJ          ECF No. 186-1        filed 08/27/20    PageID.1225 Page 2 of 12



        Over the past year, a team of Department experts-including prosecutors, law
enforcement personnel, and social scientists-have worked together to study the research and
identify best practices. Their work culminated in the attached document, which outlines
procedures for the administration of photo arrays. These procedures are not a step-by-step
description of how to conduct photo arrays, but rather set out principles and describe exampl,es of
how to perform them.

        The heads of the Department's law enforcement components should review these
procedures and, to the extent necessary, update their own internal policies to ensure that they are
consistent with the procedures described in this document. In addition, all Department
prosecutors should review these procedures and take them into consideration when deciding
whether to charge a case involving an eyewitness identification. Although nothing in this
memorandum implies that an identification not done in accordance with these procedures is
unreliable or inadmissible in court, it is important that prosecutors identify potential issues in the
administration of a photo array early in an investigation and take any such issues into account
when evaluating the overall strength of the evidence in their case.

        These procedures are designed to promote sound professional practices and consistency
across the Department's law enforcement efforts. As stated in several sections, the principles
may be adjusted in light of specific circumstances-including, but not limited to, exigent
circumstances, limitations on personnel or other resources, concerns for a witness's fears and
safety, and sensitivity to victims-and each identification must be evaluated on its own merits.

        Thank you for your attention to this issue and for everything you do at this Department to
ensure the administration ofjustice.




                                                                                 Exhibit A - Page 2
Case 1:19-cr-02032-SMJ            ECF No. 186-1        filed 08/27/20      PageID.1226 Page 3 of 12



                                  U.S. DEPARTMENT OF JUSTICE

                                     EYEWITNESS IDENTIFICATION
                          PROCEDURES FOR CONDUCTING PHOTO ARRAYS 1


                                     Location of the Photo Array ·

 1.1    Unless impracticable, the witness should view the photo array out of earshot and view of
        others and in a location that avoids exposing the witness to information or evidence that
        could influence the witness's identification, including information about the case, the
        progress of the investigation, or the suspect.

 1.2    Neither the suspect nor any photographs of the suspect (including wanted posters) should
        be visible in any area where the witness will be present.

                                      Photograph of the Suspect

2.1     When selecting a photograph of the suspect for the photo array, the administrator should
        include only one suspect in each photo array regardless of the total number of
        photographs and regardless of whether multiple suspects fit the same description.

2.2     Unless impracticable, the administrator should select a photograph of the suspect that
        resembles the witness's description of the perpetrator or the perpetrator's appearance at
        the time of the incident.

2.3     The administrator should avoid using a photo that is several years old or has different
        characteristics (for example, hair style, or facial hair) than those described, unless a
        current photograph cannot be taken or procured.

                                   Selection of Filler Photographs

3.1     A photo array should include at least five filler, or non-suspect, photographs.

3 .2    Fillers should generally fit the witness's description of the perpetrator, including such
        characteristics as gender, race, skin color, facial hair, age, and distinctive physical
        features. They should be sufficiently similar so that a suspect' s photograph does not stand

        1
          This document is not intended to create, does not create, and may not be relied upon to create
any rights, substantive or procedural, enforceable at law by any party in any matter civil or criminal.
Nothing in these procedures implies that an identification not done in accordance with them is unreliable
or inadmissible in court.




                                                                                     Exhibit A - Page 3
Case 1:19-cr-02032-SMJ         ECF No. 186-1       filed 08/27/20    PageID.1227 Page 4 of 12



       out, but not so similar that a person who knew the suspect would find it difficult to
       distinguish him or her. When viewed as a whole, the array should not point to or suggest
       the suspect to the witness.

3.3    Where the suspect has a unique feature, such as a scar, tattoo, or mole, or distinctive
       clothing that would make him or her stand out in a photo array, filler photographs should
       include that unique feature either by selecting fillers who have such a feature themselves
       or by altering the photographs of fillers to the extent necessary to achieve a consistent
       appearance. If the suspect' s distinctive feature cannot be readily duplicated on the filler
       photographers, then the suspect's feature can be blacked out and a similar black mark can
       be placed on the filler photographs. The administrator should document any alterations
       to either the fillers or the suspect's photograph as well as the reason(s) for doing so.

3 .4   Photographs should be of similar size, background, format, and color. Photographs
       should be numbered or labeled in a manner that does not disclose any person's identity or
       the source of the photograph. No other writing or information should be visible.

3.5    Nothing should appear on the photos that suggests a person's name, his or her inclusion
       in a previous array, or any information about previous arrests or identifications.

3 .6   If there are multiple perpetrators or multiple suspects, the administrator should inform the
       witness in advance that more than one array will be shown.

3.7    Fillers should not be reused in arrays for different suspects shown to the same witness.

                              Method of Presenting Photographs

4.1    Administrators may employ either sequential or simultaneous procedures. Under a
       sequential procedure, the witness looks at one photograph at a time in a finite number of
       photographs until he or she has seen all in the array (with each photo being taken back
       before the next one is shown). In a simultaneous procedure, the witness observes all of
       the photos in the array at once.

                          Administrator's Knowledge of the Suspect

5.1    The administrator must ensure that he or she does not suggest to the witness ­ even
       unintentionally - which photograph contains the image of the suspect. Oftentimes, the
       best and simplest way to achieve this is by selecting an administrator who is not involved
       in the investigation and does not know what the suspect looks like.




                                                                              Exhibit A - Page 4
Case 1:19-cr-02032-SMJ          ECF No. 186-1      filed 08/27/20    PageID.1228 Page 5 of 12



5.2    There are times when such "blind" administration may be impracticable, for example,
       when all of the officers in an investigating office already know who the suspect is, or
       when a victim-witness refuses to participate in a photo array unless it is administered by
       the investigating officer. In such cases, the administrator should adopt "blinded"
       procedures, so that he or she cannot see the order or arrangement of the photographs
       viewed by the witness or which photograph( s) the witness is viewing at any particular
       moment.

5.3    "Blinded" administration can be accomplished by:

       5.3. l   If simultaneous administration:   Randomizing the order of photographs and
                shielding the administrator from the photographs (for example, by displaying the
                images on a computer screen between the witness and the administrator, so that
                the witness can see it but the administrator cannot).

       5.3.2    If sequential administration:  Putting each photograph in its own physical folder,
                shuffling the order of the folders, and standing where the administrator cannot see
                which photographs the witness is viewing.

5 .4   There may be exceptional circumstances in which it is not practicable to conduct either a
       blind or blinded photo array. In those instances, the administrator should document the
       reasons for the non-blind(ed) procedure and be prepared to explain the reasons for
       conducting such an alternative procedure.

                                     Instructions to Witness

6.1    The administrator should read instructions to the witness and then permit the witness to
       read them and ask any questions. The witness and administrator should sign and date the
       instructions.

6.2    The administrator should not interrupt the witness so long as she or he is looking at the
       array. However, when it becomes apparent that the witness is finished and no longer
       looking at the array, the administrator should end the procedure.

6.3    Instructions should use language similar to that below:

       6.3.1    "In a moment, you will be shown a group of photographs. The group of
                photographs may or may not contain a photograph of the person who committed
                the crime of which you are the victim [or witness]."




                                                                               Exhibit A - Page 5
Case 1:19-cr-02032-SMJ          ECF No. 186-1        filed 08/27/20    PageID.1229 Page 6 of 12



       6.3 .2   "Sometimes a person may look different in a photograph than in real life because
                of different hair styles, facial hair, glasses, a hat, or other changes in appearance.
                Keep in mind that how a photograph was taken or developed may make a
                person's complexion look lighter or darker than in real life."

       6.3 .3   "Please let me know if you recognize the person who committed the crime [or the
                actions you witnessed]. If you do recognize someone, please tell me how
                confident you are of your identification."

       6.3.4    "You may not recognize anyone. That is okay. Just say so. Whether or not you
                select someone, we will continue to investigate the case."

      6.3.5     "Do not assume that I know who committed this crime."

      6.3.6     "Pay no attention to any marking or numbers on the photographs or any
                differences in the type or style of the photographs. They are not relevant to
                identifying anyone in the photographs."

      6.3.7     "Please do not discuss this procedure or any photograph that you may pick with
                any other witness in this case."

      6.3.8     "Please let me know if you do not understand these instructions or if you have any
                questions."

      6.3.9     Ifsequential administration: "You are going to look at the photographs one at a
                time. You may make a decision at any time. If you select a photograph before
                you get to the end, our protocol requires that you look at the rest of the
                photographs anyway. If, after seeing all the photographs, you want to see one or
                more photographs again, you should look at the entire array again."

                                        Multiple Witnesses

7.1   If multiple witnesses are to be presented with photo arrays, each witness should be
      instructed and view the photo array separately.

7.2   A witness should not be able to hear or observe other witnesses during an identification
      procedure.

7.3   A witness who has seen the array should not return to the same area when other witnesses
      are waiting to see the array.




                                                                                 Exhibit A - Page 6
Case 1:19-cr-02032-SMJ             ECF No. 186-1         filed 08/27/20      PageID.1230 Page 7 of 12



 7.4       For each suspect, the administrator should use the same photo array for multiple
           witnesses. However, the order of appearance in the photo array should be changed if
           possible.
                                         Administrator Feedback

 8.1       The administrator must avoid any words, sounds, expressions, actions or behaviors that
           suggest who the suspect is. Before, during, or after conducting the photo array, the
           administrator should not:

           8.1.1   Volunteer information about the suspect or the case;

           8.1.2   Indicate that the administrator knows who the suspect is;

           8.1.3   Indicate to the witness that he or she has picked the "right" or "wrong"
                   photograph; or

           8.1.4   Tell the witness that any other witness has made an identification.

8.2        If the witness makes an identification, the administrator should ask the witness to state in
           his or her own words how confident he or she is in the identification (known as a
           "statement of confidence").

8.3        If the witness is vague in his or her answer, such as, "I think it's #4," the administrator
           should say: "You said [I think it's #4]. What do you mean by that?"

                                             Documentation 2

9.1        The witness's identification of a photo, if any, and the corresponding statement of
           confidence should be clearly documented by:

           9.1.1   Video- or audio-recording the photo array; 3 or

           9.1.2   The administrator immediately writing down as close to verbatim as possible the
                   witness's identification and statement of confidence, as well as any relevant

       2
     This section assumes the use of printed photographs. If the photo array is presented on a computer
screen, the administrator should ensure that the same information described in this section is captured and
saved electronically.
      3
       Electronic recording serves several important purposes: it preserves the identification process for
later review in court, it protects officers against unfounded claims of misconduct, and it allows fact
finders to directly evaluate a witness's verbal and nonverbal reactions and any aspects of the array
procedure that would help to contextualize or explain the witness' selection.



                                                                                       Exhibit A - Page 7
Case 1:19-cr-02032-SMJ         ECF No. 186-1        filed 08/27/20    PageID.1231 Page 8 of 12



                gestures or non-verbal reactions. The witness should confirm the accuracy of the
                statement.

9.2   The witness should indicate his or her identification in writing.

      9.2.1     If simultaneous administration: The witness should circle the photograph chosen
                and then sign and date the photograph.

      9.2.2     If sequential administration: The witness should sign and date the front or back of
                the photograph chosen.

      9.2.3     If a witness fails to make an identification, the administrator should record so in
                writing.

9.3   The administrator should document the following elements of the identification
      procedure:

      9.3.1      The approximate amount of time it took the witness to make an identification;

      9.3 .2     The presentation method and order of the photographs displayed;

      9 .3 .3    The names of all persons present during administration; and

      9.3 .4     Any other facts or circumstances that would help contextualize or explain the
                 witness's selection.

9.4   In addition to documenting information about an identification, the administrator should
      preserve as evidence:

      9.4.1     The written copy of the instructions signed and dated by the witness and the
                administrator; and

      9.4.2     All photographs shown to the witness, including any identified, signed, and dated
                by the witness.




                                                                                Exhibit A - Page 8
Case 1:19-cr-02032-SMJ            ECF No. 186-1        filed 08/27/20     PageID.1232 Page 9 of 12



                            PROCEDURES FOR CONDUCTING PHOTO ARRAYS


                                                APPENDIX


         For decades, law enforcement agencies at the federal, state, and local levels have used
 varying practices for the identification of suspects by eyewitnesses to crimes, while researchers
 have studied the science of human perception underlying eyewitness identification. In
 recognition of advancements in scientific knowledge and changes in practice, the National
 Academies of Science (NAS) convened a committee of experts to evaluate eyewitness
 identification procedures and, in 2014, published a report summarizing its findings entitled,
 Identifying the Culprit: Assessing Eyewitness ldentification. 1 Although acknowledging that more
 research is still needed, the committee concluded that "a range of [identificationJ practices has
 been validated by scientific methods and research and represents a starting place for efforts to
 improve eyewitness identification procedures. " 2

         This appendix provides a brief explanation of both the research and practical experience
behind several of the procedures outlined earlier in this memorandum. This summary is not
meant to be exhaustive, in part because research continues to advance on eyewitness
identification procedures, including photo arrays. Furthermore, the described procedures are
only exemplary and do not create an enforceable right in any civil or criminal matter. The intent
of this summary is to provide law enforcement agents and prosecutors an understanding of the
reasons behind several of the procedures that either are not widely known or were not addressed
in a prior publication on eyewitness identification from the National Institute of Justice. 3

                         Sequential vs. Simultaneous Identification Methods

        Historically, many law enforcement agencies employed simultaneous identification
procedures, in which an eyewitness views all of the photos in an array at once. In the late 1980s,
psychological research began to suggest that sequential methods, in which witnesses are shown
one photo at a time, would be better at preventing erroneous identifications without reducing the
rate of correct identifications. 4 As a result, several police agencies, including those in North
         5
Carolina and Massachusetts, 6 turned to the sequential method for photo arrays. More recently,

    1
      National Academies of Science, Identifying the Culprit: Assessing Eyewitness Identification (2014),
available at: https://www .nap.edu/catalog/18891 /identifying-the-culprit-assessing-eyewitness­
identification.
    2
      Id. at xiv.
    3
    National Institute of Justice, Eyewitness Evidence: A Guide for Law Enforcement (1999).
   4
    Roderick Lindsay & Gary Wells, "Improving Eyewitness Identifications from Lineups:
Simultaneous Versus Sequential Lineup Presentation," 70 Journal ofApplied Psychology 556 (1985);
Nancy Steblay, Jennifer Dysart, Solomon Fulero & R.C.L. Lindsay, "Eyewitness Accuracy rates in
Sequential and Simultaneous Lineup Presentations: A Meta-Analytical Comparison," 25 Law and Human
Behavior 459 (2001 ).
   5
        N.C. Gen. Stat.§ 15A-284.52 (2007).
   6
    See Massachusetts Supreme Judicial Court Study Group on Eyewitness Identification, Report and
Recommendations to the Justices (2013).




                                                                                    Exhibit A - Page 9
Case 1:19-cr-02032-SMJ           ECF No. 186-1        filed 08/27/20     PageID.1233 Page 10 of 12



however, some research has raised questions about the superiority of sequential methods. Those
studies tested techniques in the field 7 as well as in the laboratory8 and employed different
statistical tests to evaluate the accuracy of an eyewitness' identification. This research reached
different conclusions, suggesting that simultaneous procedures may result in more true
identifications and fewer false ones. 9 Until additional research is conducted, however, it is not
possible to say conclusively whether one identification method is better than the other. Indeed,
the NAS recommended "that caution and care be used when considering changes to" sequential
or simultaneous procedures "until such time as there is clear evidence for the advantages of
            °
            1
doing so." For this reason, this document does not take a position on which procedure should
be used.

                     Investigator Influence and Blind vs. Blinded Procedures

         An investigator's statements when administering an identification procedure can
influence a witness' selection of a suspect in a photo array as well as his or her confidence in the
       11
choice. Influence can occur, for example, when the investigator suggests in advance that the
perpetrator is in the array ("We found the guy with your credit cards" or "We arrested someone
we want you to identify"), when the investigator confirms or disconfirms the witness's pick
("Good work! You picked the right guy"), or when the administrator communicates such
messages through nonverbal gestures. 12 In either case, witnesses may be more inclined to select a
photograph from the array or to be more confident in their selection than they otherwise would
be. "Suggestiveness during an identification procedure can result in suppression of both out-of­
court and in-court identifications and thereby seriously impair the prosecution's ability to prove


    7
      Karen Amendola & John Wixted, "The Role of Site Variance in the American Judicature Society
Field Study Comparing Simultaneous and Sequential Lineups." Journal ofQuantitative Criminology
(2015), doi: I 0.1007 Isl 0940-0 I 5-9273-6.
    8
     David Dobolyi & Chad Dodson, "Eyewitness Confidence in Simultaneous and Sequential Lineups:
A Criterion Shift Account for Sequential Mistaken Identification Overconfidence," I 9 Journal of
Experimental Psychology: Applied345 (2013).
    9
     John Wixted, Laura Mickes, John Dunn, Steven Clark & William Wells, "Estimating the Reliability
of Eyewitness Identifications from Police Lineups," I 13 Proceedings ofthe National Academy of
Sciences, 304 (January 12, 2016); John Wixted, Laura Mickes, Steven Clark, Scott Gronlund & Henry
Roediger, "Initial Eyewitness Confidence Reliably Predicts Eyewitness Identification Accuracy," 70
American Psychologist 515 (September 20 I 5).
    10
      National Academies of Science, supra note I, at I 18. See also International Association of Chiefs
of Police, Model Policy (2016).
    11
        Amy Bradfield Douglass & Nancy Steblay, "Memory Distortion in Eyewitnesses: A Meta-Analysis
of the Post-Identification Feedback Effect," 20 Applied Cognitive Psychology 859 (2006); Carla Maclean,
C.A. Elizabeth Brimacombe, Meredith Allison & Helena Kadlec, "Post-Identification Feedback Effects:
Investigators and Evaluators," 25 Applied Cognitive Psychology 739 (201 l); Gary Wells & Amy
Bradfield, "Good, You identified the Suspect: Feedback to Eyewitnesses Distorts Their Reports of the
Witnessing Experience," 83 Journal ofApplied Psychology 360 (1993); Nancy Steblay, Gary Wells, &
Amy Bradfield Douglass, "The Eyewitness Post Identification Feedback Effect 15 Years Later:
Theoretical and Policy Implications," 20 Psychology, Public Policy & Law I (2014).
     12
        National Academies of Science, supra note I.




                                                                                   Exhibit A - Page 10
Case 1:19-cr-02032-SMJ            ECF No. 186-1      filed 08/27/20     PageID.1234 Page 11 of 12



 its case beyond a reasonable doubt." 13

        There are several recommended approaches to avoid inappropriate investigator influence
or an allegation of inappropriate investigator influence. First, as the procedures in this document
outline, administrators of photo arrays must consciously "avoid any words, sounds, expressions,
actions or behaviors that suggest who the suspect is." Second, feedback is virtually impossible
when the administrator does not know who the suspect is or which photograph is that of the
suspect. As the NAS explains, "if administrators are not involved with the construction of the
lineup and are unaware of the placement of the potential suspect in the sequence, then they
cannot influence the witness." 14

        Although the NAS recommends blind procedures, it acknowledges that such procedures
may not be feasible in some circumstances because of "financial costs and human resource
           15
demands." In these situations, investigators should at least use "blinded" procedures in which
the administrator cannot see the order or arrangement of the photographs viewed by the witness
or which photograph(s) the witness is viewing at any particular moment. However, even in these
circumstances the NAS believes that law enforcement should consider "new technologies" such
as "computer-based presentation technology" to prevent inadvertent suggestiveness. 16 If neither
blind nor blinded procedures are practicable under certain circumstances, administrators should
document the steps they took to avoid any influence before or after the array was shown and a
confidence statement was taken.

                                         Confidence Statements

        When the Supreme Court decided Manson v. Brathwaite, 17 establishing criteria to
evaluate the reliability of eyewitness identification, it premised admissibility in part on the
witness's self-reported confidence at the time of the initial identification procedure. After
decades of research investigating and even questioning the science behind the Court's holding, 18
new research finds that a witness's confidence at the time of an initial identification is a reliable
indicator of accuracy. 19 For this reason, the NAS has recommended "that law enforcement
document the witness' level of confidence verbatim at the time when she or he first identifies a



    13
         Id. at 107.
    14
       Id. at 106.
    is Id.
    16 Id.
    17
         Manson v. Brathwaite, 432 U.S. 98 (1977).
    18
       See., e.g., Gary Wells, Elizabeth Olson & Steve Charman, "The Confidence of Eyewitnesses in
their Identifications from Lineups," 5 Current Directions in Psychological Sciences, 151 (2002); Steven
Penrod & Brian Cutler, "Witness Confidence and Witness Accuracy: Assessing Their Forensic Relation,"
I Psychology, Public Policy & Law 817 (1995); National Academies of Science, supra note I.
    19
      John Wixted & Gary Wells, "The Relationship between Eyewitness Confidence and Identification
Accuracy: A New Synthesis," Psychological Science in the Public Interest (in press); Wixted, et al.,
supra note 9.




                                                                                 Exhibit A - Page 11
Case 1:19-cr-02032-SMJ             ECF No. 186-1       filed 08/27/20     PageID.1235 Page 12 of 12



                  °
suspect ...." 2 Further, to prevent any undue suggestion and to ensure that investigators and
fact-finders fully understand the level of the witness' confidence, the NAS recommends that the
"witness' self-report ... should be given in the witness' own words."21

                                       Recording the Photo Array

        A witness's identification and assessment of certainty cannot be easily challenged if law
enforcement agencies electronically record the identification procedure and the witness's
response. Electronic recording preserves the identification process for later review in court and
also protects officers against unfounded claims of misconduct. Video-recording is helpful
because it allows fact finders to directly evaluate a witness's verbal and nonverbal reactions and
any aspects of the array procedure that would help to contextualize or explain the witness'
selection. As of 2013, approximately one-fifth of state and local law enforcement agencies had
instituted video-recording of photo arrays. 22 The NAS recommended "that the video recording of
eyewitness identification procedures become standard practice,"23 and the practice continues to
expand as legislation24 and model policies 25 urge its implementation. If video is impracticable,
however, an audiotape may be useful because it allows judges and jurors to hear exactly what
was said by both the administrator and the witness rather than relying exclusively on an oral or
written report about the procedure.




    20   National Academies of Science, supra note 1, at 108.
    21   Id.
    22
       Police Executive Research Foundation, A National Survey ofEyewitness Identification Procedures
in Law Eriforcement Agencies (2013).
    23
       National Academies of Science, supra note I, at I 08.
    24
       Ill. Comp. Stat. 725 § 5/107A-2 (2015); N.C. Gen. Stat. §15-284.52 (2007).
    25 See International Association of Chiefs of Police, Model Policy: Eyewitness Identification (201 O);

Municipal Police Training Council ofNew York, Identification Procedures: Photo Arrays and Line-ups
Model Policy (2015); Attorney General of Wisconsin, Model Policy and Procedure for Eyewitness
Identification (20 I 0).




                                                                                   Exhibit A - Page 12
